Title: From James Madison to Robert Smith, 15 September 1809
From: Madison, James
To: Smith, Robert


Dear Sir
Montpellier Sepr. 15. 1809
I have recd. yours of the 11th. with the papers to which it refers. The determination of Jackson to withold even informal intimations of his authorized communications, previous to the ceremony of his reception, and his apparent patience under the delay of this preliminary, are sufficient proofs that his instructions are not of a nature to produce a conciliatory effect, and much less to change the present commercial relations of the two Countries. He can have no motive therefore to hasten a disclosure of them; and a very evident one to suspend unwelcomed propositions, which if not changed by his Govt. may as well be made hereafter; and which if changed under the influence of events, will not, in that case, have betrayed the temporizing policy by which it is governed. If it were not our real desir⟨e⟩ to bring about a reconciliation on just grounds, it might not be amiss, to lay him as soon as possible under the necessity of coming out with the explanation of his errand, and thereby turning the pride of his Govt. more & more agst. the course which justice prescribes. But as reconciliation is our real object, it may suit us as well as the other party, to allow some opportunity for reconsideration; altho’ I am aware that in so doing, our dispositions may be misinterpreted by the ignorant, and misrepresented by the wicked. Viewing the subject in this light I think it will be most becoming, as it will certainly be most convenient to myself, not to change the intended time of my return to Washington. You may therefore, if you think proper, let Mr. Erskine understand that I shall probably be in Washington abt. the first of October; or possibly a few days sooner or later, as circumstances may induce. As Jackson has not manifested any solicitude on this point, & has no personal accomodation at stake, there is the less occasion to add any thing to what you have already signified to him, unless indeed it were in some very incidental way. From the character of the man, and the temper of his superiors, any thing beyond that politeness which explains itself, and is due to ourselves, is more likely to foster insolence than to excite liberality or good will. I return herewith the last letter from Genl. Turreau. He must know that the request relating to the disposition of the Crew of the Arbeau can not be granted, and that no proceedings with respect to the vessel, can take place, but in pursuance of the law of nations, or of the leges loci. Accept my affectionate respects.
James Madison.
